Citation Nr: 9916225	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-02 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a neurological 
disorder of the left lower extremity.

3.  A determination of the propriety of the initial 
disability rating of 10 percent assigned to the veteran's 
service-connected residuals of trauma to the left great and 
second toes.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1962 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claims for 
service connection for a left ankle disorder and a 
neurological disorder of the left lower extremity, and 
granted his claim for service connection for residuals of 
trauma to the left great and second toes, and assigned a 10 
percent disability rating thereto.  The veteran filed a 
timely appeal to these determinations.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran has not presented competent evidence that his 
current left ankle disorder is etiologically related to 
service.

3.  The veteran has not presented competent evidence that his 
current neurological disorder of the left lower extremity is 
etiologically related to service.

4.  The veteran's residuals of trauma to the left great and 
second toes is manifested by tender ingrown toenails, with no 
physical evidence of any signs or symptoms of infection or 
other difficulties and normal x-ray findings.






CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a left 
ankle disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim for service connection for a 
neurological disorder of the left lower extremity is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The schedular criteria for a rating in excess of 10 
percent for residuals of trauma to the left great and second 
toes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic 
Codes 5277, 5284, 4.118, Diagnostic Code 7899-7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Issues

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998). 

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the "Court"), 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded on the 
basis of § 3.303(b) if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

The veteran claims that two weeks prior to discharge, he was 
working offloading a train boxcar when a 1,500 pound box fell 
on his left foot, injuring his left great toe and second toe.  
He asserts that this injury has led to other problems, 
including numbness of the plantar aspect of his left foot and 
intermittent swelling of his left ankle.  

Evidence relevant to these claims includes his service 
medical records.  Although these records confirm that the 
veteran suffered an injury to his left great and second toes 
in February 1966, for which he has been granted service 
connection, these records do not indicate any complaints or 
diagnoses of, or treatment for, a left ankle disorder or 
numbness of the left leg.  X-rays taken at the time of the 
accident indicated that there were no fractures.  The 
veteran's separation examination, dated in February 1966, 
noted the veteran's history of an injury to the great toe of 
the left foot earlier that month, when the veteran dropped a 
box on it, but found the veteran's feet and lower extremities 
to be otherwise "normal."

Relevant post-service evidence includes the report of a VA 
examination conducted in August 1996.  At that time, the 
veteran reported that a 1,500 pound box had fallen on his 
left foot in service, hitting the big toe and the one next to 
it.  He did not mention any injury to the left ankle.  He 
complained that "later" he found out that the bottom of his 
foot felt numb and he had difficulty ambulating.  X-rays of 
the left foot revealed some minor hypertrophic changes in the 
region of the Achilles tendon, but no other abnormalities.  
X-rays of the left ankle revealed an intramedullary rod in 
place in the tibia, and a well-healed fracture of the tibia, 
about 13 centimeters from the ankle joint.  The examiner 
diagnosed arthritis of the left foot with hypertrophic 
changes in the Achilles tendon, and loss of muscle in the 
calf region of the left lower leg, with postoperative and 
post-traumatic changes in the distal tibia.

In December 1996, the veteran again underwent a VA joints 
examination.  At that time, the veteran again reported the 
history of the inservice boxcar injury, and his belief that 
his left ankle and neuropathy problems were related to this 
injury.  The examiner also stated that "[h]owever, it is 
also noted that three months after his discharge, he was in a 
motor vehicle accident at which time he suffered a tibia 
fracture which was not service connected."  The examiner 
rendered relevant diagnoses of chronic swelling of the left 
ankle and a history of a fracture to the left tibia requiring 
intramedullary rodding.

In December 1996, the veteran was referred by VA to the 
Platte Valley Medical Group, a private medical facility, for 
a specialized neurological examination.  At that time, the 
veteran again reported his inservice injury in February 1966 
and the post-service tibia fracture in May 1966, as well as a 
subsequent back injury later in 1966, which required a 
laminectomy in 1967.  Although this examination was performed 
principally to evaluate the source of the veteran's reported 
seizures, the examiner did note some decreased sensation to 
vibration, pin prick and light touch in the left leg.  
Following this examination, the examiner offered the 
following assessment:  "...he has a history of L4/5 problems 
and may have decreased sensation in the left leg on an L5 
radicular basis, or it is possible that with his tib.fib. 
fracture he sustained some nerve damage.  A nerve conduction 
study would be helpful to see if the tib.fib. fracture 
resulted in problems or if his left leg problem in terms of 
sensation is from his lumbosacral spine injury."

Finally, the claims file also contains the report of a Social 
Security Disability Determination examination dated in April 
1998.  At that time, the veteran complained of low back pain 
with occasional sharp shooting pain into the left leg, with 
occasional shooting into the right leg as well.  Following 
this examination, the examiner rendered a relevant diagnosis 
of chronic low back pain with possible left L4 radiculopathy.  
A left ankle disorder was not diagnosed.

The Board also notes that the veteran's claims file is 
replete with statements from the veteran himself, as well as 
his ex-wife, parents, and others, which, while not directly 
relevant to the claims currently at issue, do confirm that 
the veteran broke his left tibia in May 1966, in an 
automobile accident while on a Memorial Day weekend trip.

A review of this evidence reveals no medical evidence that 
the veteran's left ankle and left lower extremity disorders 
are in any way related to the toe injury sustained by the 
veteran in February 1966.  With regard to the left ankle 
disorder, there is no evidence that the veteran injured his 
ankle in service, and there is no medical evidence which 
relates the veteran's current swelling of the left ankle to 
his inservice toe injury.  On the contrary, it appears that 
the veteran's left ankle problems were first manifest 
following a post-service injury in May 1966, at which time 
the veteran fractured his left tibia just above the ankle.

Furthermore, with regard to his neuropathy of the left lower 
extremity, the only medical evidence which discussed the 
etiology of this disorder, i.e., the December 1996 
examination report from Platte Valley Medical Group, found 
that the veteran's decreased sensation in the left leg was 
due to either lumbar spine radiculopathy stemming from his 
post-service back injury in late 1966 or nerve damage from 
his May 1966 tibial fracture.  In either case, the neuropathy 
would be due to post-service injuries which have not been 
medically related to service.

Thus, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current left ankle disorder and neurological disorder of 
the left lower extremity are related to his active military 
service.  The Board does not doubt the sincerity of the 
veteran's belief in this claimed causal connection.  However, 
as the veteran has not been shown to be a medical expert, he 
is not qualified to express an opinion regarding any medical 
causation of his current left ankle and left leg disorders.  
As it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet.App. 134, 137 (1994), the veteran's lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  See also Heuer v. 
Brown, 7 Vet.App. 379, 384 (1995), citing Grottveit, in which 
the Court held that an appellant does not meet his or her 
burden of presenting evidence of a well-grounded claim where 
the determinative issue involves medical causation and the 
appellant presents only lay testimony by persons not 
competent to offer medical opinions.  Thus, the Board finds 
that the veteran's contention that his current left ankle and 
left leg disorders are related to the February 1966 inservice 
injury to the left great and second toes incurred while in 
the military cannot be accepted as competent evidence.

Therefore, given the lack of competent evidence that his 
claims are plausible, the Board determines that the veteran 
has not met his initial burden of submitting evidence 
sufficient to establish that his claims for service 
connection are well grounded, and the claims must be denied 
on that basis.  As the duty to assist is not triggered here 
by the submission of well-grounded claims, the Board finds 
that VA has no obligation to further develop the veteran's 
claims.  See Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).

In reaching this determination, the Board recognizes that 
these issues are being disposed of in a manner that differs 
from that employed by the RO.  The RO denied the veteran's 
claims on the merits, while the Board has concluded that the 
claims are not well grounded.  The Board has therefore 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Since the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded-claim analysis," the Board 
finds no prejudice to the veteran in this case.  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

In addition, in reaching these determinations the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claims for service 
connection for a left ankle disorder and a neurological 
disorder of the left lower extremity.  Although the veteran 
stated that he has been treated at several military 
hospitals, VA medical centers, and private facilities, the 
Board observes that the RO has requested and received the 
treatment records from several of these sources, and, in the 
remaining cases, has been told that records either cannot be 
located or have been destroyed.  Accordingly, there is no 
further duty on the part of VA to inform the veteran of the 
evidence necessary to complete his application for these 
benefits.  38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

Additionally, the Board acknowledges that the veteran, 
through his representative, has requested that the RO request 
an advisory medical opinion because of "the complexity of 
the issues and the vagueness of the VA examinations," 
apparently referring primarily to the claimed left leg 
neuropathy.  However, the Board notes that the VA requested, 
and received, an extremely specific and detailed neurological 
examination in December 1996 from the Platte Valley Medical 
Group, which found that the veteran's neurological disorder 
of the left lower extremity was caused by either lumbar 
radiculopathy or nerve damage as a result of his post-service 
automobile accident.  In any case, a determination that an 
independent medical opinion is not warranted may be contested 
only as part of an appeal on the merits of the decision 
rendered on the primary issue by the agency of original 
jurisdiction.  38 C.F.R. § 3.328 (1998).  The issue of 
entitlement to an independent or advisory medical opinion is 
an ancillary issue to the veteran's underlying claims of 
entitlement to service connection, and is not a separately 
appealable issue.  

As a final matter, the Board acknowledges that the veteran, 
through his representative, has requested that the RO provide 
new VA examinations which provide opinions regarding whether 
the claimed disabilities are service connected.  The Board 
first notes that, in cases where the etiology of the 
disabilities was in question, the RO did request, and 
receive, medical statements regarding etiology, as noted 
above.  In any case, as the veteran has not presented well 
grounded claims, the duty to assist the veteran, to include 
an additional VA compensation examination, does not arise.  
See Slater v. Brown, 9 Vet. App. 240 (1996); Franzen v. 
Brown, 9 Vet. App. 235 (1996).  The Court has held that only 
a person who has submitted a well-grounded claim can be 
determined to be a claimant for the purpose of invoking the 
duty to assist provisions of 38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464, 1468-69 (1997).






II.  Increased Rating Issue

The veteran has also claimed entitlement to a rating in 
excess of 10 percent for his service-connected residuals of 
trauma to the left great and second toes.  This is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
award dated in February 1997.  Accordingly, his claim must be 
deemed well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), and VA has a duty to assist the veteran in the 
development of the facts pertinent to his claim.  See 
Fenderson v. West, No. 96-947, slip op. at 21 (U.S. Vet. App. 
Jan. 20, 1999) (applying duty to assist under 38 U.S.C.A. 
§ 5107(a) to initial rating claims); cf. Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (increased rating claims).  Under 
these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disability from the effective date of service 
connection to the present.  Fenderson, slip op. at 19-21, 
citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings to 
be assigned "in the light of the whole recorded history").  
This obligation was satisfied by the various examinations and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1998).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet.App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet.App. 625, 629 
(1992).

Evidence relevant to the veteran's claim includes the report 
of the VA examination conducted in August 1996, at which time 
the veteran reported that as a result of the February 1966 
injury, he lost the toenails on both the left big toe and the 
toe next to it.  He stated that both nails grew back as 
ingrown toenails.  Physical examination revealed tender 
ingrown toenails on both the big toe and the one next to it 
on the left foot.  X-rays of the left foot did not indicate 
any abnormalities of these toes, such as fractures.  The 
examiner did not render a diagnosis specific to these toes.

At the time of the VA examination in December 1996, the 
veteran again reported a history of having lost the nails on 
both his left great toe and second toe, which had grown back 
as ingrown toenails, although he stated that he had had "no 
further injuries" to the toes.  Physical examination 
revealed tender ingrown toenails on the left great and second 
toes, with no signs or symptoms of infection or other 
difficulties.  X-rays showed "no apparent difficulties with 
the toes that were actually the service connected injury in 
1966."  The examiner rendered a relevant diagnosis of status 
post trauma to the left great and second toes.

The Board notes that the veteran has claimed, through his 
representative, that the August and December 1996 VA 
examinations were not adequate for rating purposes.  The 
relevant regulations provide that, where a case is well 
grounded, a VA examination will be conducted where medical 
evidence is not adequate for rating purposes.  38 C.F.R. 
§ 3.326 (1998).  With regard to the adequacy of these 
examinations, the Board notes that both reports of 
examination reflect that the VA examiner recorded the past 
medical history, noted the veteran's current complaints, 
conducted a physical examination, and offered an assessment.  
Furthermore, the examiner who performed the August 1996 
examination ordered complete x-rays of the veteran's left 
foot and left ankle, and these x-ray reports were explicitly 
considered by the examiner who performed the December 1996 VA 
examination a few months later.  For these reasons, the Board 
finds that these examinations are adequate for rating 
purposes.

The veteran's residuals of trauma to the left great and 
second toes has been evaluated as 10 percent disabling by 
analogy to the provisions of 38 C.F.R. § 4.118, DC 7804, 
pursuant to which the severity of superficial scars which are 
tender and painful on objective demonstration is evaluated.  
Under this code, a 10 percent rating is the only, and 
therefore the highest, rating available.  Since the veteran 
has already been assigned the maximum 10 percent rating, a 
rating in excess of 10 percent under DC 7804 is not 
available.

The Board has therefore considered whether the veteran is 
entitled to a higher rating under the provisions of other 
related codes.  In this regard, the Board observes that the 
veteran has contended that his disorder would more properly 
be rated under either 38 C.F.R. § 4.71a, DC 5277 or DC 5284.  
However, as regards DC 5277, the Board observes that as a 10 
percent rating is the only rating provided by that code, an 
evaluation under this code could not result in a higher 
rating.

However, DC 5284, pursuant to which the severity of foot 
injuries not specifically contemplated by any other 
diagnostic code section is rated, does provide for ratings in 
excess of 10 percent.  Under this code section, a 10 percent 
rating is warranted for moderate foot injuries.  If such 
injuries are moderately severe, a 20 percent rating is 
warranted.  Finally, if such injuries are severe, a 30 
percent rating is warranted.  

A review of the evidence reveals that while the veteran does 
have tender ingrown toenails of the left great and second 
toes, recent physical examination found no signs of infection 
or other difficulties, and x-rays of the toes were negative.  
The Board finds that these symptoms correspond, at best, to 
the moderate level of severity contemplated by a 10 percent 
rating under DC 5284.  Thus, as these symptoms are not 
moderately severe, a 20 percent rating is not warranted by 
the evidence.

For the foregoing reasons, the Board finds that a 10 rating 
is the appropriate rating for the veteran's residuals of 
trauma to the left great and second toes.  The Board would 
point out that its denial of the instant claim is based 
solely upon the provisions of the VA's Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet.App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998) in the first 
instance.  In this appeal, however, there has been no 
assertion or showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for a left ankle disorder is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for a neurological disorder of the left 
lower extremity is denied.

The 10 percent rating initially assigned to the veteran's 
residuals of trauma to the left great and second toes was 
proper, and thus a rating in excess of 10 percent is denied.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

